         Case
         Case 1:20-mc-00215-AKH
              1:20-mc-00215-AKH Document
                                Document 9-7 Filed 08/27/20
                                         10 Filed  08/24/20 Page
                                                            Page 12 of
                                                                    of 34




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
In re Application of
GRAND CAPITAL ASSET MANAGEMENT LTD,
                                                             Case No. 1:20-mc-00215-AKH
For an Order Pursuant to 28 U,S,C, § 1782 to Conduct
Discovery for Use in Foreign Proceedings


                 ORDER GRANTING EX PARTE MOTION FOR LEAVE
                 TO SERVE ADDITIONAL THIRD-PARTY SUBPOENAS

       THIS CAUSE came before the Court upon the Application of Grand Capital Asset

Management Ltd, as expected claimant in the contemplated proceeding against Gulf Technical

Commercial Printing Press LLC ("Gulf Technical") before the Sharjah Court of First Instance,

major circuit, in the United Arab Emirates ("Contemplated Proceeding"), for Judicial Assistance

Pursuant to 28 U,S,C, § 1782. The Court, having considered the Memorandum of Law, and the

Declaration of Thomas Vandenabeele and accompanying Exhibits, and otherwise being fully

advised in the premises, finds as follows:

       A.      Applicant has met the requirements under 28 U,S,C, § 1782 for granting the

requested judicial assistance and relief.

       B.      For purposes of the instant Application, the following financial institutions and

corporate entities reside or are found in the Southern District of New York: MetLife, Inc.,

Mashreqbank PSC, ICICI Bank Limited, New York Branch, and Bank of Baroda (together the

"Additional Respondents").

       C.      The documentary and testimonial discovery sought through this Application is for

use in proceedings pending before a foreign tribunal.

       D.      The Applicant is an interested person within the meaning of the statute, in its

capacity as expected claimant in the foreign proceeding.
Case 1:20-mc-00215-AKH Document 10 Filed 08/27/20 Page 2 of 3
Case 1:20-mc-00215-AKH Document 10 Filed 08/27/20 Page 3 of 3




                     27            August




                       Alvin K. Hellerstein /s/
